Citation Nr: 0110650	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-11 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $15,508.  


REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to January 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Winston-Salem, 
North Carolina Regional Office (RO).  The veteran was 
scheduled to appear for a hearing before the Board via video-
conference in November 2000 but canceled this hearing.  


FINDINGS OF FACT

1.  The veteran had been in receipt of VA improved pension 
benefits since October 1985 (effective from May 1985).

2.  Although informed to do so on several occasions, the 
veteran failed to report his marriage of July 1993 until 
January 1999, at which time he also reported that his spouse 
had been employed since that time.

3.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

4.  The veteran was primarily at fault in the debt created by 
his failure to report his change in marital status and 
spouse's income in a timely manner.  

5.  A Financial Status Reports (FSR) received in August 1999 
reflects that the veteran's combined monthly net income was 
outweighed his total monthly expenses by about $35; a FSR 
received in November 1999 reflects that combined monthly net 
income was outweighed by total monthly expenses by about 
$778.  Both FSRs reflect that the veteran owes two different 
banks a combined $535 per month for two automobiles (1997 and 
1998 models) reportedly worth over $20,000, and that he 
purchased a mobile home for over $28,000 in September 1999, 
and pays $356 per month towards this purchase. 

6.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran or his 
family of the basic necessities of life).

7.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSIONS OF LAW

1.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).

2.  Recovery of the overpayment of VA improved pension 
benefits would not be against the principles of equity and 
good conscience.  Thus, recovery of the overpayment created 
is not waived.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that improved pension is a benefit 
payable by the VA to veterans of a period of war because of 
disability, and is an income based program.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(c) 
(West 1991); 38 C.F.R. §§ 3.3(a)(3) (2000).  The maximum 
pension rate is established pursuant to this law, and, for 
example, effective from December 1, 1992, the established 
annual rate (income limitation) for a veteran with a spouse 
was $9,980.  See VA Manual M 21-1, Part 1, Appendix B, Change 
12 (February 18, 1993).  For improved pension purposes, the 
veteran's annual income includes the income of his dependent 
spouse.  38 C.F.R. § 3.23 (2000).  

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2) (2000).  

A review of the record reveals that in September 1985 the 
veteran was awarded VA improved pension benefits effective 
May 1, 1985, and, according to the October 1985 award letter, 
the amount awarded was based on the veteran's (self) reported 
income of $0 in the April 1985 application for pension.  
Attached to the award letter was VA Form 21-8768 which 
informed the veteran that pension is an income based program 
and that he was obligated to report changes in family income 
and marital status immediately.  

This form was attached to subsequent award letters dated in 
November 1986, October 1988, November 1989, October 1990, 
October 1991, November 1992, October 1993, and October 1995.  
In the more recent correspondence, the veteran was informed 
by both the letter and attachment of the necessity to report 
changes in family income immediately.  The Board notes that 
in 1988, the veteran notified the RO that he began receiving 
monthly benefits from the  Social Security Administration 
(SSA) (as reflected in an Improved Pension Eligibility 
Verification Report (EVR) received at that time), at which 
time his VA improved pension benefits were adjusted, and he 
was so informed.

In a statement received in January 1999 the veteran 
indicated, for the first time, that he was married in July 
1993 (a copy of the marriage certificate was attached to this 
statement) and that his spouse has been employed with the 
same company since then, currently earning $9.18 per hour.  
The Board notes that on an EVR received in October 1993, the 
veteran had listed his spouse's first name (the same name 
listed on the marriage certificate) but checked the box 
marked "NOT MARRIED".  

In July 1999, the RO informed the veteran that his VA pension 
benefits were terminated effective August 1, 1993, which 
created the overpayment at issue.  In an August 1999 
statement, the veteran requested a waiver of recovery of the 
indebtedness charged and the matter was thereby referred to 
the Committee for further action.  In a decision dated in 
October 1999, the Committee denied the veteran's request for 
a waiver of the overpayment, finding that, essentially, 
recovery of the debt would not be against "equity and good 
conscience." 

The veteran and his representative contend, in substance, 
that a waiver of recovery of the overpayment in question is 
warranted, in that, essentially, the veteran was not at fault 
in this matter and that requiring him to repay the debt.  
Specifically, it is argued that as the veteran is unable to 
read or write, he was not aware that he was to notify VA of 
any increase in family income, and believed that only his 
income was counted in determining the amount of pension 
payable.  

A review of the October 1999 decision does not specifically 
reflect that the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the veteran 
with respect to creation of the overpayment at issue.  
However, such can be assumed by the Board, as the applicable 
law and regulation was noted in the April 2000 statement of 
the case, and the RO denied the claim based on an "equity 
and good conscience" analysis (therefore, implicitly finding 
that there was no fraud, misrepresentation, or bad faith; 
further, as such an assumption is beneficial to the veteran, 
there is no need to remand this matter for clarification). 

In any event, the Board, after an independent review of the 
record, concurs with this determination.  Therefore, waiver 
is not precluded under the provisions set forth in 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000) 
and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).

With regard to "fault," the Board points out that, as noted 
above, the October 1985 award letter, with attachment, 
notified the veteran that his pension was based on his 
reported income and that he was obligated to report any 
changes in family income immediately, and was to report 
changes in marital status.  Numerous letters sent to the 
veteran subsequent to 1985 also notified him of this duty, 
however, despite this notification, the veteran failed to 
report that he had married in July 1993 until January 1999.  

Regarding any fault on the part of VA, it is again noted that 
the veteran wrote his spouse's first name on an EVR received 
in October 1993, but specifically indicated that he was not 
married.  As such, the Board notes that it would not be 
reasonable to find that the RO should have sought 
clarification in this regard at the time.  

The Board also notes that despite receiving the information 
in January 1999 that the veteran was married, his benefits 
were not terminated until July 1999, hence creating a 
slightly larger overpayment, relatively speaking, than had 
such benefits been terminated in a more timely manner.  
Therefore, the Board finds some, albeit minimal, fault on the 
part of VA on that part of the overpayment created for the 
relevant months in 1999.  

However, the Board is of the opinion that because of the 
clear notification included in multiple notification letters 
(and attachments), the veteran knew or at the very least 
should have known that he was to immediately report to VA the 
change in his marital status as well as his spouse's income.  
As such, the Board finds that the veteran, and not VA, was 
chiefly at fault for the debt created in this case.  The 
veteran continued to accept VA pension benefits in an amount 
that he knew (or at least should have known) he was not 
entitled to receive. 

It is again pointed out that the veteran's main contention is 
that he was not at fault in the creation of the debt because 
as he is unable to read, he was not aware that he was to 
notify VA of any increase in family income, and believed that 
only his income was counted in determining the amount of 
pension payable.  However, the Board is of the strong opinion 
that due diligence dictates that a person in receipt of VA 
pension who is unable to read, or is otherwise unable to 
understand correspondence received in conjunction with the 
receipt of such pension, would take the necessary steps to 
become aware of the different factors effecting the continued 
receipt of such benefits, to include, for example, having 
someone able to read explain to him or her the award letters 
and attachments received.  

As an aside, the Board points out that, curiously, although 
allegedly unaware of what specifically counted as income for 
VA pension purposes, the veteran was obviously well aware 
(through sought out assistance or otherwise) of what was 
subtracted from income, as reflected by the inclusion of 
detailed unreimbursed medical expenses in various EVRs 
contained in the record. 

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to a FSR (VA Form 20-5655) received 
in August 1999, combined monthly net income (veteran and 
spouse) was outweighed by total monthly expenses by about $35 
(reported income of about $1,630, expenses of $1,665).  The 
FSR reflects that the veteran had $3,443 in the bank, and 
owed two different banks a combined (approximate) $535 per 
month for two automobiles - 1997 and 1998 models - reportedly 
worth a combined $27,000 (original debt $29,000).  A third 
creditor was listed, who was paid about $41 per month 
(original debt $1000).  

Another FSR was received in November 1999, and reflects that 
combined monthly net income was outweighed by total monthly 
expenses by about $778 (reported income of about $1,321, 
expenses of $2,099).  The FSR reflects that the veteran had 
$1,400 in the bank, and listed the three creditors previously 
noted.  In addition, it was noted that $24,422 was owed to 
another creditor for a mobile home purchased in September 
1999 for over $28,000 (monthly payments of $356).  Further, 
it is noted that his spouse was contributing about $318 per 
month to a 401(k) account, which accounts for most of the 
decrease in monthly income reflected in the prior FSR.

While the Board is cognizant, from a review of this FSR, that 
the veteran is utilizing a substantial amount of reported 
income for payments to the creditors listed above, it should 
be noted that the Government is entitled to the same 
consideration as other creditors or potential creditors, 
especially with respect to the loans for the relatively new 
automobiles (the Board notes that the majority of the 
veteran's alleged monthly operating deficit is made up of 
monthly payments for the 1997 and 1998 automobiles, 
reportedly worth $24,000, according to the November 1999 
FSR).  Thus, the Board finds that the recovery of the 
overpayment would not result in undue financial hardship on 
the veteran and deprive him or his family of the basic 
necessities of life.  

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
indebtedness.  As the veteran received VA improved pension to 
which he is not entitled (as a result of his marriage in 1993 
and spouse's income) this resulted in his unjust enrichment.  
Additionally, there is no evidence that the veteran 
relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits. 38 C.F.R. 
§ 1.965(a) (2000).  Furthermore, the evidence of record 
discloses no other element of the standard of equity and good 
conscience which would persuade the Board that the Government 
should waive its right to the repayment of the assessed 
indebtedness.  It is noted that recovery of the overpayment 
would not defeat the purpose or the objective of the program, 
which is intended to provide financial support to needy 
veterans and which is based on a calculation of all countable 
family income, and requires complete disclosure from the 
pension recipients.

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience. 

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for a waiver 
of recovery of an overpayment in this matter.  However, by 
virtue of the April 2000 Statement of the Case, the veteran 
has been given notice of the evidence necessary to support 
the claim.  The Board notes that the veteran had previously 
been scheduled for a hearing before the Board via video-
conference but canceled this hearing.  A review of the record 
indicates that in his November 2000 statement indicating his 
desire to cancel this hearing, the veteran also reiterated 
his main contention (i.e. his inability to understand prior 
correspondence with respect to his receipt of pension) and 
expressed his desire to have this matter resolved.  Given all 
of these factors, the Board finds the duty to assist the 
veteran in the development of the claim under the VCAA has 
been met.  


ORDER

Entitlement to waiver of recovery of the overpayment of VA 
improved pension benefits, in the amount of $15,508 is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

